Citation Nr: 1454713	
Decision Date: 12/11/14    Archive Date: 12/17/14

DOCKET NO.  12-27 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a sinus disorder.

2. Entitlement to service connection for a back disability, claimed as deteriorated disc and arthritis in the back.

3. Entitlement to service connection for a left knee disability, claimed as left knee pain and swelling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel


INTRODUCTION

The Veteran had active duty service as a member of the Alabama Army National Guard and the United States Army Reserve from June 1988 to August 1988, November 1990 to June 1991, October 2008 to November 2009, and February 2010 to February 2011.  The Veteran also had additional periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA), and he continues to serve in the Alabama Army National Guard.

This matter come before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied service connection for sinusitis; determined that new and material evidence had not been received to reopen the claim for deteriorated disc and arthritis in the back; and determined that new and material evidence had been received to reopen the claim for a left knee disability, but denied the claim on the merits.

In July 2013, the Veteran testified at a hearing before a Veterans Law Judge at the RO, and a transcript of that hearing is of record.

The Board notes that it previously considered this appeal in December 2013 and remanded it for further development.  The remand directives included obtaining outstanding service treatment records, which vitiated the need to submit new and material evidence to reopen the back and left knee claims.  As such, these claims may proceed on the merits.

The issue of service connection for a right knee disability has been raised by the record in the December 2011 VA examination and the October 2012 VA Form 9 statement.  The Veteran asserts that his right knee was injured during mobilization for deployment to Iraq, and the VA examination indicates that the Veteran's right knee shows mild degenerative changes.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, this matter must be remanded again to the RO/AMC due to noncompliance with remand directives articulated by the Board in December 2013.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand of the Board or the Court is not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

The December 2013 Board remand directed the RO/AMC to obtain outstanding service treatment records for periods of active service from October 2008 to November 2009 and from February 2010 to February 2011.  The RO/AMC was also instructed to obtain outstanding records indicating any ACDUTRA and INACDUTRA performed with the Alabama National Guard and Army Reserve since June 1995.  If no records were available after an exhaustive search, the RO/AMC was instructed to note that in the claims file.

The AMC sent a letter dated February 5, 2014 to the Alabama National Guard requesting the above information.  On February 27, 2014, the RO received a response from the Alabama National Guard indicating that the Veteran's medical records would be with his unit.  Although the AMC sent another letter dated March 26, 2014 to the Alabama National Guard, there is no indication in the claims file that the RO/AMC contacted the Veteran's National Guard unit to obtain the relevant service treatment records.  Furthermore, no service treatment records have been associated with the file since the December 2013 BVA remand, nor is there any indication that the requested service treatment records could not be located.

In light of the above, the Board finds that another remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

Accordingly, the case is REMANDED for the following action:

1. Contact any appropriate federal records repository or department to obtain outstanding service treatment records.  Specifically, any and all service treatment records for the Veteran's periods of active service in the Alabama Army National Guard from October 2008 to November 2009, and from February 2010 to February 2011, as well as any additional ACDUTRA/INACDUTRA records from 1995 to the present, must be obtained and associated with the claims file.  

If any of the requested records are unavailable after an exhaustive search, the claims file should be so annotated.

2. After completing all indicated development, and any additional development deemed necessary, readjudicate the claim remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, then a fully responsive Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

